Citation Nr: 1643988	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for permanent nerve damage of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1956 to June 1960.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in March 2016, at which time the issue on appeal was remanded for additional action.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an September 2015 letter, the RO advised the Veteran that the requested Board hearing was scheduled for December 2015.  

In December 2015, the Veteran telephoned the RO and indicated that he would be unable to attend the hearing due to health problems.  He requested that his Board hearing be rescheduled.  He also requested that the videoconference hearing be held near the VA Medical Center (VAMC) in Mountain Home, Tennessee, where he was receiving treatment.

In March 2016, the Board remanded the Veteran's claim so that a videoconference hearing could be scheduled.  See 38 C.F.R. § 20.702(c) (2016).  In the remand, the Board directed the RO to schedule the Veteran's videoconference hearing at the RO in Nashville, Tennessee, as the Veteran indicated that the RO in Roanoke, Virginia was too far for him to travel from the VAMC in Mountain Home, Tennessee.

In July 2016, the RO rescheduled the Veteran's hearing for September 2016 at the Roanoke, Virginia RO; the Veteran was notified in a July 2016 letter.  In July 2016, the Veteran contacted the RO and reiterated that he was unable to attend a hearing in Roanoke, Virginia due to the distance, and requested that the Board hearing be scheduled closer to Mountain Home, Tennessee.  In August 2016, the RO informed the Veteran that he was only entitled to a hearing at the RO in Roanoke, Virginia.  In July 2016 and August 2016, the RO indicated that the Veteran could withdraw his hearing request or, if he failed to report to the hearing at the Roanoke, RO as scheduled in September 2016, his request would be deemed withdrawn. 

As previously indicated, the Board, in its March 2016 remand, specified that the Veteran's videoconference hearing before a VLJ of the Board be scheduled at the RO in Nashville, Tennessee.  However, the RO failed to comply with this directive in scheduling the September 2016 videoconference hearing.  The Board observes that there is no indication that any steps have been taken to reschedule the videoconference hearing at the RO in Nashville, Tennessee, and that his hearing request has not been withdrawn.  As such, the Board must remand this claim so that the Veteran may be provided a videoconference hearing at the RO in Nashville, Tennessee, as per the prior request. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with remand orders).   See 38 C.F.R. §§ 20.700, 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge at the RO in Nashville, Tennessee so that the Veteran may present testimony as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for permanent nerve damage of the right arm.  

The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

